Citation Nr: 1140128	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected Peutz-Jeghers Syndrome.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  Subsequent to the Board hearing, the Veteran submitted additional evidence with a waiver of RO review.  A transcript of the hearing, the additional evidence, and the waiver have been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's Peutz-Jeghers Syndrome causes weekly incapacitating episodes, constant pain, some weight fluctuation, recurrent polyps, interference with employment, interference with sleep, nausea, and interference with his mental health.

2.  The Veteran's depression causes only occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.





CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for Peutz-Jeghers Syndrome have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7323-7328 (2011).

2.  The criteria for an initial rating in excess of 30 percent for service-connected depression have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Peutz-Jeghers

The Veteran's Peutz-Jeghers syndrome is currently rated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323-7328.  Under Diagnostic Code 7323, a 60 percent rating is warranted if the condition is severe with numerous attacks a year and malnutrition and only fair health during remission, and 100 percent disabling if the condition is pronounced resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  Under Diagnostic Code 7328, resection of the small intestine, a maximum 60 percent evaluation is warranted where the condition is manifested by marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

In July 2006, the Veteran's condition was described as chronic alternating diarrhea and constipation with no recent melena, hematochezia, nausea or vomiting.  In November 2007, he had a VA examination.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination report is adequate for adjudication purposes.  During the examination, the Veteran reported constipation and diarrhea, but mostly diarrhea.  He noted an unintentional weight loss of 30 pounds in the past two years.  His symptoms included constipation one to two times per week and diarrhea occurring about 10 minutes after he eats.  He vomited two to three times per week, usually after eating, and suffered incapacitating episodes of abdominal pain once or twice per week where he was forced to lay on the floor, unable to move.  His constant abdominal pain rated at a 5 on a scale to 10, and flare-ups measured a 9 during incapacitating episodes.  He had not been hospitalized or treated for the condition in the past year.

He had a colonoscopy in February 2008 at which time several polyps were removed.  A March 2008 record indicates that the Veteran had lost about 20 pounds since June 2007, but that his weight had been stable since November 2007.  He had another colonoscopy in June 2008.

In August 2008, the Social Security Administration (SSA) evaluated the Veteran.  The evaluation showed mild restriction of activities of daily living; mild difficulties in maintaining social functioning; and moderate difficulties in maintaining concentration, persistence or pace.  The examiner stated that the Veteran suffered constipation and diarrhea but had not required hospitalization for his condition.

In his notice of disagreement, the Veteran stated that his stomach pain caused great difficulty and frequent polyps.  He said he treats his condition with two regular medications and occasionally takes Vicodin for pain.  He also takes a sleeping pill to aid with sleep when his stomach pains are present.

During an April 2009 endoscopy and colonoscopy, more polyps were found and removed.  August 2009 records indicate that his stomach symptoms lessened after the last polyp was removed.  Another colonoscopy was performed in October 2009.

The Veteran had a VA examination in April 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The Veteran reported constant, widespread, abdominal pain that does not improve with bowel movements.  He also noted diffuse gas pains and that he alternates between constipation and diarrhea.  He will have two to three days of constipation without a bowel movement and then will have a large bowel movement or a series of four to five bowel movements per day.  He has nausea with rare vomiting.  Weight has been stable since last April.  The examiner noted that the condition affects his job due to the frequent stooling.

The physical examination revealed diffuse tenderness of the abdomen with deep palpation.  The diagnosis was Peutz-Jeghers Syndrome which has resulted in colonic resections, numerous polypectomies, and bowel obstructions.  Current symptoms include intermittent diarrhea, constipation and bloating abdominal pain.

During his hearing before the Board, the Veteran stated that his weight has been steadily dropping.  Three years ago, he weighed 210 pounds and currently weighs 172 pounds.  He has been unable to gain weight and has lost strength.  He has digestive symptoms from 10 to 30 minutes after eating.  Sometimes he can barely eat which causes stomach pain and sickness.  He has incapacitating pain once or twice per week that renders him unable to work.  On a normal day, his pain is at a four or five on the pain scale.  He constantly hurts and the pain is overwhelming at times.  His last employer terminated his employment because he was unable to perform his duties due to constant trips to the bathroom, pain, gas, constipation, and lack of sleep.  He requires sleeping pills to sleep; however, at times he fears taking the medicine because of complications with diabetes.

He has chemotherapy treatment every six months for chronic lymphatic leukemia, but the treatment is tolerable.  He vomits two to three times per month.  He described his general weakness as shakiness, achy legs, and a need for solid food.  A bad day is when he is constipated and full, he can hardly move.  He is also lethargic, cannot think, and hurts from the pain from gas.  When he has a bowel movement, the pressure releases from his abdomen but causes his blood pressure to bottom out.  His bad days occur once or twice per month.

In this case, it appears that the Veteran's Peutz-Jeghers Syndrome causes diarrhea, constipation, severe abdominal pain, polyps, and occasional incapacitating episodes.  Because of his report of one to two incapacitating episodes per week that interfere with his employment, the Board finds that the condition is severe with numerous attack per year.  Because the evidence has shown consistent complaints of constant pain, some weight fluctuation, recurrent polyps, interference with employment, interference with sleep, nausea, and interference with his mental health, the Board finds that his health is only fair during remission.  While the evidence does not show malnutrition, per 38 C.F.R. § 4.21, the Veteran need not exhibit each listed criteria for entitlement to the next higher rating.  Therefore, the Board finds that a 60 percent rating is warranted for his service-connected Peutz-Jeghers Syndrome.

A rating in excess of 60 percent is not warranted because as noted above, the evidence does not show malnutrition.  Medical testing does not show indication of anemia.  Neither the medical evidence nor the Veteran's testimony indicates general debility or serious complications cited in the next higher rating.  In fact, the Veteran's own statements would be found to provide evidence against a rating higher than 60 percent. 

Overall, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 60 percent rating.  To this extent, the appeal is granted.

B.  Depression

The Veteran's depression is rated 30 percent disabling under 38 C.F.R. § 4.130, DC 9434.  Under DC 9434, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in November 2007.  The examiner indicated that he reviewed the claims file and interviewed and examined the Veteran.  Therefore, the examination is deemed adequate for rating purposes.  The examiner noted an October 2007 VA treatment record that showed complaints of depression over the last five to six years.  He emphasized that the depression was due to a variety of health problems as well as problems at home.  A GAF of 60 was assigned at that time.

During the examination, the Veteran reported almost constant depression of a moderate severity.  When his stomach settles, depression symptoms will ease for one or two days.  He is active in the local radio club and frequently talks to and meets with fellow members.  He emphasized that he is not able to work because of stomach problems, not because of his depression.  The examiner noted that he exhibited no impairment of thought process, impairment of communication or delusions or hallucinations.  He endorsed daily suicidal thoughts with no current intent.  He endorsed occasional homicidal thoughts with no plan or intent.  He reported weekly panic attacks rating moderate to high severity but noted that they did not impact his independent functioning, providing important evidence against this claim.

The diagnosis was depression, NOS, chronic, moderate severity.  A GAF of 60 was assigned.  In the discussion, the examiner opined that the condition caused occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to depression, but he generally has satisfactory functioning.  The Veteran is likely to have moderate levels of other depression symptoms, such as low energy, motivation interest, and overall productivity.  Overall, the examiner believes that the depression would pose moderate vocational limitations.

A November 2007 treatment note indicates that the Veteran was involved in a car accident and that he was suffering a recent increase in depressive symptoms and suicidal ideation.  Another November record states that he was improving with Paxil.  February and March 2008 records indicate that he was feeling better.  March 2008 records indicate that he was discharged from the mental health clinic but that he was starting to feel more irritable.  He denied suicidal ideations.  July 2008 records show somewhat blunted mood and affect.  Depressive symptoms were overriding at that time and his Paxil was increased.  It was suggested that he rejoin group meetings as he had had good results in the past.  August 2008 records include a depression screen, which indicated severe depression.  Symptoms included the following: little interest or pleasure in doing things; feeling down, depressed, or hopeless; sleep problems; fatigue; abnormal appetite; feelings of inadequacy; concentration issues; feelings of lethargy or restlessness; and suicidal ideation.  He indicated that these symptoms make it extremely difficult to work, do things at home, and interact with others.  A GAF of 55 was assigned.

In August 2008, SSA evaluated the Veteran.  The report indicated mildly impaired social functioning and performance of activities of daily living and moderate difficulties with concentration, persistence, and pace.

In his notice of disagreement, the Veteran stated that his records show suicidal tendencies and that he is not involved with anything outside of his family.  Even with family, he isolates himself and has been spending less time with his grandson.  He retires to bed at an early hour because he is too depressed to do anything else.  He noted a short attention span and that he is withdrawing from his radio group.  He has no desire to associate with others the way he used to.

July 2009 records show prescription of an increased dose of Paxil.  He said he did not want to get out of bed or do anything.  His wife indicated that he is irritable, suffers sleep disturbance, has trouble remembering things, has low energy, and has lack of motivation.  He noted continued attendance at radio meetings once per month and continued suicidal ideation.  A GAF of 55 was assigned.

August 2009 records show that his mood continued to fluctuate, but that he was generally down.  He was working with his daughter part-time doing parts delivery.  Participation with the radio group declined and he was under stress due to family and the loss of his job.  Symptoms in November 2009 included severe sweats, malaise, fatigue, and insomnia but the physician noted that the symptoms had substantially improved.  The Veteran had been trying to get active, working on cars for friends, and picking up vehicles.  Stressors included his health and his wife's health.  A GAF of 55 was indicated.

In April 2010, the Veteran had another VA examination.  The examiner indicated that she reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is deemed adequate for rating purposes.  In the report, the examiner briefly summarized recent treatment history, including the therapy sessions.  She noted that therapy sessions ended in December 2009 and that the therapy notes indicate "successful completion of therapy" and discontinued use of antidepressants.  She summarized therapy notes and the recent depression screening and noted that the Veteran's test scores improved, but continued to reveal moderately severe to severe depressive symptoms.

The Veteran reported working part-time driving cars for a dealership about 30 hours per week.  He is a good, reliable employee, and tries to force himself into good moods.  He noted having stable interpersonal relationships with the dealers.  The examiner noted that the Veteran was fired from his position as a mechanic due to his physical disabilities, not his mental health condition.  He is not happy in his marriage and stated that the medications prescribed for the disability did not help.  He continued to report poor sleep, attributed to his abdominal condition and noted moderate severity of depression symptoms, which can last days, and his occasional remissions, which can last for hours or up to a day.

He described his mood as mostly down, and reported the return of suicidal thoughts.  He also reported panic attacks, which the examiner identified as anxiety symptoms.  Other symptoms included poor sleep, attributed to abdominal pain and low energy during the day.  He was participating in the local radio club, although he said his participation has decreased, and he continues to have some close friends.  The diagnosis included a GAF of 55.  

In the opinion, the examiner stated that the Veteran continued to have a moderate level of depressive symptoms.  The Veteran did not report any reduction in reliability or productivity due to his depression.  He has not missed work due to depressive symptoms.  Based on his report of worsening depressive symptoms and decreased periods of remission due to his worsening medical condition, GAF was lowered from 60 to 55.  The examiner noted that medical records assigned GAF scores of 55 to 60, indicating either a moderate level or moderate difficulty in functioning due to depression.  The Veteran has not reported clear episodes of panic attacks and does not report specific impairment in functioning due to anxiety symptoms, thus a separate anxiety diagnosis was not indicated.  He continued to express suicidal ideation and use of sleeping pills, but discontinued his antidepressant.  Therapy notes indicate improvement in his condition.  In sum, the examiner found that the treatment records fail to show any worsening of his depressive symptoms since his prior VA examination.  In fact, his test scores have shown improvement in symptoms.  Based on there not being evidence of reduced reliability and productivity in occupational functioning that can be attributed to depression, it was the examiner's opinion that there remains occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to depression.  He generally has satisfactory functioning with routine behavior and self-care.  Conversation is normal as far as what can be attributed to depression.  While he reported worsening social functioning with fewer contacts with friends, he continues to participate with the radio club and does the weather forecast.

A June 2010 VA treatment record indicates that the Veteran was having suicidal ideation and that he mentioned having access to a gun.  He said he felt depressed and defeated.  Marital problems were the base of his discussion.

During his hearing before the Board, the Veteran stated that his depression causes him to avoid full time driving work because bridges and trees look too inviting.  He does not have many friends.  He has breakfast with one friend on occasion and occasional interaction with the amateur radio club members.  When his gastrointestinal disability flares up, he contemplates suicide.  His depression and Peutz-Jeghers render him unable to hold a job as a mechanic as he no longer has the strength or stamina for the job.  The conditions also hinder his ability to work as a driver.  With all of his health problems and medical appointments, he does not believe he is capable of working full time.

In this case, for the assignment of a 50 percent rating, the evidence must show symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.  Here, the evidence shows that the Veteran has consistently indicated that his depression has not interfered with his employment.  His employment challenges have stemmed from his service-connected Peutz-Jeghers disability.  He has worked when his Peutz-Jeghers Syndrome has allowed and has continued his participation with his radio club.  He also continues to meet with friends on occasion.  He reported panic attacks, however, the VA examiners found that his panic attacks were best identified as anxiety and not true panic attacks.  The examiners did not find that his anxiety attacks impacted his daily functioning.  Both VA examiners noted occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to depression and that he generally has satisfactory functioning.  The SSA report noted mildly impaired social functioning and performance of activities of daily living with moderate difficulties with concentration.  GAF scores have ranged between 55 and 60, thus indicating moderate symptoms.  

More importantly, after a thorough review of the evidence, the April 2010 VA examiner found no worsening of depressive symptoms and in fact, indicated improvement in symptomatology.  As such, after a review of the evidence, the Board finds that the preponderance of the evidence fails to show that the Veteran's service-connected depression is of the severity to warrant a 50 percent rating.

The Board also finds that the preponderance of the evidence weighs against the assignment of a 70 percent rating.  While the Veteran has endorsed suicidal ideation, he has never indicated intent to act on his thoughts.  Further, the evidence shows that even while expressing continued suicidal ideation, his symptoms had improved to where he was able to reduce or discontinue antidepressants.  Simply, the symptomatology during the pendency of the claim appears to have remained relatively stable and does not warrant a rating in excess of 30 percent at this time.

While the Veteran clearly has problems associated with his service connected disabilities, the disability associated with his Peutz-Jeghers Syndrome cannot be used to increase his service connected depression.  While the Veteran clearly has problems associated with his depression, if he did not there would be no basis for the 30 percent evaluation.   

In sum, the Board finds that the criteria for a rating greater than 30 percent for the Veteran's service-connected depression have not been met for any time during the appeal period.  To the extent the Veteran argues otherwise, the objective findings by trained medical professionals in this case greatly outweigh these allegations.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).  The appeal, therefore, is denied.

C.  Extraschedular Rating

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the rating criteria adequately address the symptomatology of the disabilities discussed herein.  The diagnostic criteria for both disabilities provide for increased schedular ratings; however, considering the totality of the evidence, a higher schedular rating is not warranted for either condition at this time.

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised  by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, the RO denied TDIU in February 2008, during the pendency of this claim.  The Veteran did not appeal that decision.  Therefore, the Board finds that the issue of entitlement to TDIU is not before it at this time.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements, including the Dingess and Vazquez criteria, and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations, which have been deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 60 percent rating for service-connected Peutz-Jeghers Syndrome is granted.

An initial rating in excess of 30 percent for service-connected depression is not warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


